UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANGEL GARCIA,

                                 Petitioner,
                                                                  19-CV-10202 (CM)
                     -against-
                                                                  CIVIL JUDGMENT
 BRANDON SMITH,

                                 Respondent.

       Pursuant to the order issued November 12, 2019, denying the petition,

       IT IS ORDERED, ADJUDGED, AND DECREED that the petition is denied. Because the

petition makes no substantial showing of a denial of a constitutional right, a certificate of

appealability will not issue under 28 U.S.C. § 2253.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Petitioner and note service on the docket.

SO ORDERED.

 Dated:    November 12, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
